     Case 2:20-cv-01310-JAM-JDP Document 22 Filed 04/07/21 Page 1 of 5


1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       JOSEPH LOPEZ, JOSHUA SARRIS,      No.   2:20-cv-01310-JAM-JDP
         CODY DANTE, and SHANE PECK,
11
                     Plaintiffs,
12                                         ORDER DENYING DEFENDANT’S MOTION
             v.                            TO DISMISS
13
         BOOZ ALLEN HAMILTON, INC.,
14       and DOES 1 through 20,
         inclusive,
15
                     Defendant.
16

17           Joseph Lopez, Joshua Sarris, Cody Dante, and Shane Peck

18   (“Plaintiffs”) bring this action against Booz Allen Hamilton

19   (“Defendant” or “BAH”) for pre-employment fraud, termination in

20   violation of public policy, and rescission of contract.             First

21   Amended Complaint (“FAC”), ECF No. 17.        Defendant moves to

22   dismiss Plaintiffs’ first claim for pre-employment fraud and

23   Plaintiff Sarris’s third claim for rescission.         Mot., ECF No.

24   18.     For the reasons set forth below, the Court DENIES

25   Defendant’s Motion to Dismiss.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for March 9, 2021.
                                      1
     Case 2:20-cv-01310-JAM-JDP Document 22 Filed 04/07/21 Page 2 of 5


1                                  I.    BACKGROUND

2         A recitation of the primary factual allegations in this

3    case can be found in a prior order issued by this Court and will

4    not be repeated here.       MTD Order, ECF No. 16, at 2-3; Lopez et

5    al. v. Booz Allen Hamilton, Inc., No. 2:20-CV-01310-JAM-JDP,

6    2020 WL 7342396, at *1 (E.D. Cal. Dec. 14, 2020) (granting

7    Defendant’s motion to dismiss).         In that order, and as relevant

8    to this motion, this Court dismissed Plaintiff’s claims for pre-

9    employment fraud and rescission of contract with leave to amend.

10   MTD Order at 11.

11        On December 31, 2020, Plaintiffs filed an amended

12   complaint.    See FAC.      Defendants once again move to dismiss the

13   first and third claims, arguing that Plaintiffs have failed to

14   plead allegations of fraud with the specificity required under

15   Rule 9(b).     Mot. at 1.     Plaintiffs filed an opposition, Opp’n,

16   ECF No. 19, to which Defendant replied, Reply, ECF No. 20.

17                                 II.    OPINION

18        A.      Legal Standard

19        Fraud-based claims are subject to the heightened pleading

20   standard of Rule 9(b).        Fed. R. Civ. Proc. 9(b).    Rule 9(b)
21   requires a party to “state with particularity the circumstances

22   constituting fraud or mistake.”         Id.    The “who, what, when,

23   where and how of the misconduct charged” must be stated with

24   particularity.     Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993,

25   998 (9th Cir. 2010) (internal quotation marks and citation

26   omitted).    In addition, the pleading must identify “what is
27   false or misleading about the purportedly fraudulent statement,

28   and why it is false.”       California ex rel. Heryford v. Alliance
                                             2
     Case 2:20-cv-01310-JAM-JDP Document 22 Filed 04/07/21 Page 3 of 5


1    Data Systems Corporation, No. 2:15-cv-02343-TLN, 2018 WL 3197856

2    at *4 (E.D. Cal. June 26, 2018) (internal quotation marks and

3    citation omitted); see also Yourish v. California Amplifier, 191

4    F.3d 983, 993 (9th Cir. 1999).       When a party averring fraud

5    fails to meet the heightened pleading standard of Rule 9(b),

6    dismissal of the claim is proper.         Vess v. Ciba-Geigy Corp. USA,

7    317 F.3d 1097, 1107 (9th Cir. 2003).

8         B.    Analysis

9         As the Court discussed in its prior Order, Plaintiffs’ pre-

10   employment fraud and rescission claims are based on predicate

11   allegations of fraud – namely that BAH fraudulently

12   misrepresented the nature of the positions to which Plaintiffs

13   applied - and therefore must satisfy the heightened pleading

14   standard of Rule 9(b).     See MTD Order at 6.      Defendant argues

15   that the amended complaint still fails to provide the requisite

16   “who, what, when, where, and how” of the alleged fraud and how

17   the statements were knowingly false when made.         Mot. at 10-13;

18   Reply at 2-3.    In particular, Defendants highlight a core

19   failing of the amended complaint as follows: “Plaintiffs have

20   not identified any facts to show that the speakers knew the
21   statements to be false when made. The absence of this critical

22   allegation of knowledge of falsity alone warrants dismissal of

23   their fraud based claims.”      Mot. at 12.    That is, Plaintiffs

24   still have not, according to BAH, set forth an explanation as to

25   how BAH’s representations were knowingly false when made.           The

26   Court disagrees.
27        As Defendant acknowledges in its Motion, one way plaintiffs

28   can demonstrate the false or misleading character of a statement
                                           3
     Case 2:20-cv-01310-JAM-JDP Document 22 Filed 04/07/21 Page 4 of 5


1    is “by identifying inconsistent contemporaneous information that

2    was available to the defendants.”         Mot. at 9 (citing to Yourish,

3    191 F.3d at 994).     Here, Plaintiffs added an allegation to their

4    amended complaint that “BAH managers were on site prior to July

5    2018.”   FAC ¶ 7.   Taking this fact as true and drawing

6    inferences in Plaintiffs’ favor as it must, the Court properly

7    infers that because BAH had managers on site, BAH knew the

8    conditions at Beale were not as they were being represented to

9    Plaintiffs.    Because this allegation sufficiently identifies

10   inconsistent contemporaneous information available to BAH at the

11   time they were recruiting Plaintiffs for the Beale project, the

12   “knowingly false when made” requirement has been met.

13        The Court finds that at least one theory of fraud survives

14   the present Motion: that BAH misrepresented to Plaintiffs, four

15   IT professionals who resigned from prior jobs and relocated for

16   the Beale project, that there would be networks to manage, Linux

17   systems, and advanced technical work for them.         FAC ¶¶ 16(e),

18   16(i), 16(ii).    As to this theory, Defendant argues that

19   Plaintiffs have failed to plead any false promise,

20   representation, or omission about the nature of the work with
21   particularity.    Reply at 4-5.     Not so.   Each Plaintiff has added

22   specific allegations regarding the representations made to them

23   about the nature of the work, particularly the existing networks

24   and advanced technical work.      See FAC.    Lopez alleges that

25   during his interview, “the need for a senior person due to the

26   technical work” was “stressed.”       FAC at 6.    Saris alleges Mr.
27   Yurasek, one of BAH’s principal recruiters, told him “it was

28   high level work,” “that he would be administering networks,” and
                                           4
     Case 2:20-cv-01310-JAM-JDP Document 22 Filed 04/07/21 Page 5 of 5


1    “that he would be working on high speed projects.”          FAC at 7.

2    Dante alleges Danielle Blum, another recruiter, “emphasized how

3    advanced and senior the position was” and that “the networks he

4    would administer would be advanced and secure.”         FAC at 8.

5    Finally, Peck alleges that Mr. Yurasek told him he would be

6    doing “network administration, network building, network

7    management, and support to keep multiple systems operating.”

8    Id.   Accordingly, the Court finds this theory of fraud

9    sufficiently complies with the pleading standard of Rule 9(b)and

10   Plaintiffs’ first and third claims survive.

11                               III.    ORDER

12         For the reasons set forth above, the Court DENIES

13   Defendant’s Motion to Dismiss.

14         IT IS SO ORDERED.

15   Dated: April 6, 2021

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           5
